Name: 89/50/EEC: Commission Decision of 21 December 1988 authorizing methods for grading pig carcases in France (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  agricultural structures and production;  means of agricultural production;  Europe
 Date Published: 1989-01-25

 Avis juridique important|31989D005089/50/EEC: Commission Decision of 21 December 1988 authorizing methods for grading pig carcases in France (Only the French text is authentic) Official Journal L 020 , 25/01/1989 P. 0027 - 0030*****COMMISSION DECISION of 21 December 1988 authorizing methods for grading pig carcases in France (Only the French text is authentic) (89/50/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (1), as last amended by Regulation (EEC) No 3906/87 (2), and in particular Article 4 (6) thereof, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (3), as amended by Regulation (EEC) No 3530/86 (4), and in particular Article 5 (2) thereof, Whereas Article 2 (3) of Regulation (EEC) No 3220/84 provides that the grading of pig carcases must be determined by estimating the content of lean meat in accordance with statistically proven assessment methods based on the physical measurement of one or more anatomical parts of the pig carcase; whereas the authorization of grading methods is subject to compliance with a maximum tolerance for statistical error in assessment; whereas this tolerance has been defined in Article 3 of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases (5); Whereas the French Government has requested the Commission to authorize the use of five methods for grading pig carcases on its territory and has submitted the information required in Article 3 of Regulation (EEC) No 2967/85; whereas an examination of this request has revealed that the conditions for authorizing the said grading methods are fulfilled; Whereas no modification of the apparatus or grading method may be authorized except by means of a new Commission Decision adopted in the light of experience gained; whereas, for this reason, the present authorization may be revoked; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 The use of the following methods is hereby authorized for grading pig carcases pursuant to Regulation (EEC) No 3220/84 in France: - the apparatus termed 'Fat-O-Meater' and having an 8 mm diameter probe ('FOM-8') and the assessment method related thereto, details of which are given in Part 1 of the Annex, - the apparatus termed 'Fat-O-Meater' and having a 6 mm diameter probe ('FOM-6'), and the assessment method related thereto, details of which are given in Part 2 of the Annex, - the apparatus termed 'SPC-Sydel' ('SPC') and the assessment method related thereto, details of which are given in Part 3 of the Annex, - the apparatus termed 'Destron PG-100' ('DEST') and the assessment method related thereto, details of which are given in Part 4 of the Annex, - the method termed the 'manual method' and the assessment method related thereto, details of which are given in Part 5 of the Annex. Article 2 Modification of the apparatus or of the assessment methods, measurement sites or formulae shall not be authorized. Article 3 This Decision is addressed to the French Republic. Done at Brussels, 21 December 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 282, 1. 11. 1975, p. 1. (2) OJ No L 370, 30. 12. 1987, p. 11. (3) OJ No L 301, 20. 11. 1984, p. 1. (4) OJ No L 326, 21. 11. 1986, p. 8. (5) OJ No L 285, 25. 10. 1985, p. 39. ANNEX Methods for grading pig carcases in France PART 1 Fat-O-Meater (FOM-8) 1. Grading of pig carcases shall be carried out by means of the apparatus termed 'Fat-O-Meater' ('FOM-8'). 2. The apparatus shall be equipped with a probe of 8 mm diameter containing an infra-red gallium arsenide photodiode (Texas Instruments) and an NPN Planar photodetector (Texas Instruments) and having an operating distance of between 5 and 105 mm. The results of the measurements are converted into estimated lean meat content by means of a central unit. 3. The lean meat content of the carcase shall be calculated according to the following formula: y = 57,399 0,330 x1 0,441 x2 + 0,193 x3, where: 1.2 // y = // the estimated percentage of lean meat in the carcase; // x1 = // the thickness of back fat (including rind) in millimetres, measured at 8 cm off the midline of the carcase, between the third and fourth lumbar vertebrae; // x2 = // the thickness of back fat (including rind) in millimetres, measured at 6 cm off the midline of the carcase between the third and fourth last ribs; // x3 = // the thickness of muscle in millimetres, measured at the same time and in the same place as x2. The formula shall be valid for carcases weighing between 50 and 120 kg. PART 2 Fat-O-Meater (FOM-6) 1. Grading of pig carcases shall be carried out by means of the apparatus termed 'Fat-O-Meater' ('FOM-6'). 2. The apparatus shall be equipped with a probe of 6 mm diameter containing a photodiode (Siemens SFH 950-LD 242) and a photodetector (Siemens SFH 960-BD 103) and having an operating distance of between 5 and 105 mm. The results of the measurements are converted into estimated lean meat content by means of a central unit. 3. The lean meat content of the carcase shall be calculated according to the following formula: y = 57,399 0,330 x1 0,441 x2 + 0,193 x3, where: 1.2 // y = // the estimated percentage of lean meat in the carcase; // x1 = // the thickness of back fat (including rind) in millimetres, measured at 8 cm off the midline of the carcase, between the third and fourth lumbar vertebrae; // x2 = // the thickness of back fat (including rind) in millimetres, measured at 6 cm off the midline of the carcase between the third and fourth last ribs; // x3 = // the thickness of muscle in millimetres, measured at the same time and in the same place as x2. The formula shall be valid for carcases weighing between 50 and 120 kg. PART 3 SPC-Sydel (SPC) 1. Grading of pig carcases shall be carried out by means of the apparatus termed 'SPC-Sydel' ('SPC'). 2. The apparatus shall be equipped with a probe of 8 mm diameter containing an infra-red gallium arsenide photodiode (Texas Instruments) and an NPN Planar photodetector (Texas Instruments) and having an operating distance of between 5 and 105 mm. The results of the measurements are converted into estimated lean meat content by means of a central unit. 3. The lean content of the carcase shall be calculated according to the following formula: y = 57,399 0,330 x1 0,441 x2 + 0,193 x3, where: 1.2 // y = // the estimated percentage of lean meat in the carcase; // x1 = // the thickness of back fat (including rind) in millimetres, measured at 8 cm off the midline of the carcase, between the third and fourth lumbar vertebrae; // x2 = // the thickness of back fat (including rind) in millimetres, measured at 6 cm off the midline of the carcase between the third and fourth last ribs; // x3 = // the thickness of muscle in millimetres, measured at the same time and in the same place as x2. The formula shall be valid for carcases weighing between 50 and 120 kg. PART 4 Destron PC-100 (DEST) 1. Grading of pig carcases shall be carried out by means of the apparatus termed 'Destron PG-100' ('DEST'). 2. The apparatus shall be equipped with a probe of 7 mm diameter containing a photodiode (Texas Instruments SL 2018) and a photodetector (Texas Instruments LS 608D) and having an operating distance of between 0 and 120 mm. The results of the measurements are converted into estimated lean meat content by means of the apparatus itself. 3. The lean meat content of the carcase shall be calculated according to the following formula: y = 57,399 0,330 x1 0,441 x2 + 0,193 x3, where: 1.2 // y = // the estimated percentage of lean meat in the carcase; // x1 = // the thickness of back fat (including rind) in millimetres, measured at 8 cm off the midline of the carcase, between the third and fourth lumbar vertebrae; // x2 = // the thickness of back fat (including rind) in millimetres, measured at 6 cm off the midline of the carcase between the third and fourth last ribs; // x3 = // the thickness of muscle in millimetres, measured at the same time and in the same place as x2. The formula shall be valid for carcases weighing between 50 and 120 kg. PART 5 Manual method 1. In slaughterhouses with an annual throughput of between 800 and 2 000 tonnes, grading of pig carcases may be carried out using what is termed the 'manual method', which consists in taking two measurements off the midline of the split carcase using a ruler. 2. The lean meat content of the carcase shall be calculated according to the following formula: y = 44,681 0,559 A1 + 0,277 M, where: 1.2 // y = // the estimated percentage of lean meat in the carcase; // A1 = // minimum back fat thickness (including rind), measured at the site of the gluteus medius muscle, // M = // the thickness of the lumbar muscle, measured horizontally between the anterior extremity of the gluteus medius muscle and the dorsal surface of the spinal canal.